El Juez Asociado Se. MaoLeaby,
emitió la opinión del tribunal.
Se inició esta cansa en la corte municipal de Guayama, y habiendo dicha corte dictado sentencia contra el acusado, interpuso éste apelación para ante la corte de distrito, en donde después de celebrarse nn nuevo juicio fué también declarado culpable dicho acusado y condenado a sufrir no-venta días de prisión en la cárcel y al pago de las costas. Nó estando todavía conforme con el resultado de los proce-*531dimientos, interpuso recurso de apelación para ante esta cort'e.
Aparece en los aritos una exposición del caso pero no se lia presentado ningún alegato, ni estuvo representado el ape-lante por medio de abogado. El Pueblo compareció por su Fiscal, habiendo quedado los autos que ahora examinamos sometidos con el caso a nuestra consideración, al celebrarse La vista de esta apelación en once del corriente mes.
El acusado presentó a la corte sentenciadora una excep-ción perentoria a la denuncia, fundada (a) en que la misma no expresaba el distrito en que el delito se cometió; y (b) por-que el delito denunciado se denomina “alterar la paz” en vez de “contra la paz pública.” La corte de distrito deses-timó esta excepción.
La denuncia es como sigue:
“Juzgado Municipal de Guayama. United States of America, ss: The President of the United States. El Pueblo de Puerto Pico v. Pedro Juan Massó. Yo, Landelino Ortiz, P. I. 242, vecino de Guayama, calle de Marina número — de 27 años, formulo denuncia contra Pedro Juan Massó por delito de alterar la paz pública, cometido de la manera siguiente: que en febrero 3 de 1912, y hora 9 p. m., y en la calle de San Fernando del distrito judicial del juzgado municipal, el referido acusado voluntaria y maliciosamente me provocó con palabras obcenas tales como * * * (usando las palabras más indecentes en el idioma español), todo esto de una manera desordenada,” etc.
Toda la denuncia debe considerarse en conjunto y exa-minada así resulta suficientemente de la misma que el delito se cometió en el distrito municipal de Guayama. Expresa además dicha denuncia que el acusado voluntaria y malicio-samente provocó a un policía que le había arrestado, em-pleando de una manera desordenada palabras obcenas y gro-seras, que no es necesario repetir. La acusación que se ha hecho de que alteró la paz es suficiente, pues los hechos que han sido alegados demuestran la forma en que se alteró la paz. Se infringió el artículo 368 del Código Penal cuya in-fracción se expresa en la denuncia, si bien la palabra pública *532no aparece repetida en el texto de la denuncia. Son los be-clios qne se alegan los que determinan qné delito es el 'qne se imputa, en la denuncia y no el nombre que pueda darle al delito el denunciante. El Pueblo v. González, 17 D. P. R., 1186.)
Al terminar su declaración el testigo Lao, el acusado pre-sentó una moción para que su declaración fuera eliminada, pues en ella sólo se bacía referencia a .lo qne babía pasado dentro del depósito. Esta moción fué debidamente negada porque la declaración se babía admitido sin formularse obje-ción a la misma y aun en el caso de que no fuera admisible la moción para eliminarla, no hubiera podido declararse con lugar, a falta de alguna otra razón que fuera mejor que la que fué presentada. (People v. Long, 43 Cal., 444; 12 Cyc., 565.) Pero la prueba fué esencial, pertinente y adecuada. Algunos de los becbos alegados ocurrieron en la calle y otros en el depósito que estaba situado en la misma calle y todos en conjunto constituyeron un acontecimiento. Por consi-guiente, toda la serie de becbos quedó debidamente probada ante la corte, cuyos becbos fueron tomados en consideración al dictarse la sentencia.
Terminada toda la prueba el acusado presentó una mo-ción solicitando su absolución, “por no baber sido corro-borada la declaración del policía por los otros dos testigos.”' No era necesario que quedara corroborada pues la declara-ción de un testigo es suficiente para probar los becbos que se imputan en esta denuncia. (Art. 18 de la Ley de Evi-dencia.) Pero puede ser que los abogados del acusado tra-taban de conseguir en su moción la absolución del acusado-por el fundamento de falta de prueba suficiente en la que-pudiera fundarse la denuncia de alteración de la paz. Si esto fué así, la moción fué debidamente desestimada.
La prueba fué amplia. El acusado con su conducta tuvo-el propósito de alterar la paz del pueblo, la que fué inexcusable como quiera que se la considere. Los becbos probados demuestran claramente el delito por el cual se acusó al ape-*533lante, y la sentencia está enteramente justificada. Debe por consiguiente ser confirmada en todas sus partes.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.